DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, currently claims 1-3, 5-6 and 13-15, in the reply filed on 19 September 2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cowelchuk (US 2008/0073807) in view of Lion (US 2012/0015162) and Wolinski (US 3864181), and optionally further in view of Manzaki (US 9757910).
	Regarding claim 1, Cowelchuk teaches a vehicle component, such as a vehicle interior trim panel, comprising at least one dimensionally stable component base body comprising layers 32 and 36 (Abstract; paragraphs 1-3 and 15-18; Figure 5); and at least one plastic layer 34 connected to at least one subregion of the component base body in a materially bonded and areal manner such that the at least one plastic layer forms a surface portion of the vehicle component (Figure 5; paragraphs 16, 19 and 27).
	Cowelchuk differs from claim 1 in that:
i.	Cowelchuk does not teach the at least one plastic layer includes a proportion of a thermally activatable foaming agent, and the foaming agent is foamed in certain regions to form at least one alphanumeric structure or at least one graphical item on the vehicle component.
ii.	Cowelchuk does not teach a temperature for producing the at least one plastic layer is lower than an activation temperature for activating the foaming agent.
	(i)	Cowelchuk teaches the plastic layer forms a cover skin and the plastic layer may comprise thermoplastic elastomer polyolefin (TPO) or polyvinylchloride (PVC) (paragraph 19), but does not recite a thermally activatable foaming agent. Lion teaches that a plastic layer may be coated with a synthetic resin of any type, such as PVC, containing a proportion of thermally activatable expandable microspheres, which satisfy the claimed thermally activatable blowing agent. This allows a raised graphic design or pattern to be formed by selectively heating the coated plastic layer, provides a modified soft and pleasant feel, and allows for economical small production runs (paragraphs 7-8, 13-15, 18-29 and 38-43). Wolinski also teaches that coatings containing thermally activatable expandable microspheres in substantially any thermoplastic polymer can be foamed in selected areas by the selective application of heat to produce raised designs, lettering and similar effects (column 6, lines 49-54), and that such polymer foams are useful in automobile doors and other panels (column 1, lines 30-35). Manzaki is optionally cited as additional evidence that it is known to provide vehicle interior components with raised designs, figures or characters by selectively heating a foamable material (column 3, lines 16-32; column 4, lines 1-34 and 64-67; column 5, lines 4-7; Figures 3 and 7-11). As noted above, Cowelchuk is also drawn to vehicle interior components (paragraph 15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in Cowelchuk because one of ordinary skill in the art would have been motivated to produce a raised graphic design, pattern or lettering, or a modified soft pleasant feel, and to allow for economical small production runs using known suitable expandable microspheres in accordance with the teachings of Lion and Wolinski, and optionally further in view of the specific motivation found in the teachings of Manzaki to provide such raised features in vehicle interior components.
	(ii)	This product-by-process type limitation does not appear to distinguish over the structure of the modified vehicle component of Cowelchuk as set forth above. A product is not limited to recited process steps, but rather is only limited to the structure implied thereby. See MPEP 2113. In any event, it is clear from Wolinski that the coated plastic layer is produced at a temperature lower than the foaming agent activation temperature, such that the desired design can by subsequently formed by selective heating and foaming (column 6, lines 36-52; Example 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the structure implicit from this limitation in Cowelchuk because one of ordinary skill in the art would have been motivated to produce the expandable plastic layer in a known suitable manner which allows subsequent selective activation, in accordance with the teachings of Wolinski.
	Regarding claim 2, as noted above, Cowelchuk teaches the plastic layer may comprise thermoplastic elastomer polyolefin (TPO) or polyvinylchloride (PVC) (paragraph 19).
	Regarding claims 3 and 6, Cowelchuk clearly teaches this additional limitation (paragraph 27).
	Regarding claim 5, the vehicle component of Cowelchuk clearly satisfies this limitation (paragraph 15).
	Claims 13-15 are satisfied for the reasons provided above. Cowelchuk clearly teaches the additional limitation of the at least one plastic layer being arranged on the component base body on a first side such that the surface portion of the vehicle component is formed on a second side opposite the first side, i.e. the first side of the at least one plastic layer is bonded to the component base body and the second side of the at least one plastic layer forms an exposed surface portion with the desired raised pattern.

Response to Arguments
Applicant's arguments filed 19 September 2022 have been fully considered but they are not persuasive.
	Applicant argues Cowelchuk does not teach a plastic layer including a thermally activatable foaming agent or the production temperature being lower than the activation temperature. In response, the rejection is based on a combination of references. Lion, Wolinski, and optionally Manzaki were relied upon to satisfy these limitations. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant argues Cowelchuk teaches away from certain regions being foamed. The examiner respectfully disagrees. There is no teaching in Cowelchuk that a cover layer in which certain regions may be foamed should not be used, nor has Applicant pointed to any such specific teaching.
	Applicant argues there is no teaching in Cowelchuk to include a graphical design or foamed regions. As noted above, the rejection is based on a combination of references. Lion, Wolinski, and optionally Manzaki were relied upon to satisfy these limitations.
	Applicant argues Cowelchuk teaches a foam component formed by injection molding. In response, a component base body comprising a foam component is not precluded by the claims. The examiner has not taken the position that the foam component of base body would comprise the raised design. Rather, the examiner’s position is that the cover layer of Cowelchuk may be coated with a synthetic resin of any type, such as PVC, containing a proportion of thermally activatable expandable microspheres, which satisfy the claimed thermally activatable blowing agent as suggested by Lion. This allows a raised graphic design or pattern to be formed by selectively heating the coated plastic layer, provides a modified soft and pleasant feel, and allows for economical small production runs (Lion; paragraphs 7-8, 13-15, 18-29 and 38-43). Wolinski also teaches that coatings containing thermally activatable expandable microspheres in substantially any thermoplastic polymer can be foamed in selected areas by the selective application of heat to produce raised designs, lettering and similar effects (column 6, lines 49-54), and that such polymer foams are useful in automobile doors and other panels (column 1, lines 30-35). Since the cover layer of Cowelchuk is adhesively joined to the base body (Cowelchuk; paragraph 27), the injection molding technique used to form the base body would not affect the modified cover layer having a foamable coating.
	Applicant makes several additional arguments equating the foam layer of Cowelchuk’s base body to the material which would form the raised design. These arguments are not persuasive for the reasons provided above. As noted above, a component base body comprising a foam component is not precluded by the claims and the examiner has not taken the position that the foam component of base body would comprise the raised design.
	Applicant argues Cowelchuk does not include a graphical design. This argument is not persuasive for the reasons provided above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745